COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-375-CV

 
 
IN RE KIERON DEREK PENIGAR                                                   RELATOR

------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The court has considered relator's “Application for a Writ of Error Coram 
Nobis” and is of the opinion that relief should be denied.  Accordingly, relator's 
“Application for a Writ of Error Coram Nobis” is denied.
        Relator shall pay all costs of this original proceeding, for which let 
execution issue.
 
                                                                  PER CURIAM


PANEL A:  
MCCOY, J.; CAYCE, C.J.; and DAUPHINOT, J.

DELIVERED:  
November 7, 2005

 
NOTES
1.  See Tex. R. App. P. 47.4.